961 F.2d 963
295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David Lamar JOHNSON, Appellant,v.Edwin A. MEESE, III, et al.
No. 91-5138.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion for summary affirmance and the response thereto, the motions for appointment of counsel and the opposition thereto, the motion to amend the complaint, the motion for leave to file an opposition to the motion to amend and the opposition, the motion to proceed on the full records, and the motion for oral argument and permission to travel and the opposition thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed February 27, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam ), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that the motion for leave to file an opposition to the motion to amend be granted.   The Clerk is directed to file the lodged document.   It is


5
FURTHER ORDERED that the motion to amend the complaint be denied.   Permitting the appellant to amend his complaint in the manner sought would be inappropriate at this stage of the lawsuit.   See 6 Wright, Miller and Kane, Federal Practice and Procedure, § 1489 at 698-700 (1990).   It is


6
FURTHER ORDERED that the motion to proceed on the full record and the motion for oral argument and permission to travel be dismissed as moot.


7
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.